          Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    MAURICE BAILEY,                                 )
                                                    )   Civil Action 19-1305
                                                    )
                 Plaintiff,                         )   Magistrate Judge Patricia L. Dodge
                                                    )
          vs.                                       )
                                                    )
    JOHN WETZEL, et al.,                            )
                                                    )
                 Defendants.                        )

                                  MEMORANDUM OPINION 1

         For the reasons that follow, the Court will grant Defendants’ Motion for Summary

Judgment (ECF No. 47) and enter judgment in their favor and against Plaintiff.

I.       Relevant Background

         Plaintiff, Maurice Bailey, is a state prisoner in the custody of the Pennsylvania Department

of Corrections (“DOC”) who is housed at SCI Fayette. In September 1994 he was convicted in the

Court of Common Pleas of Allegheny County (the “trial court”) of first-degree murder in the

stabbing death of his pregnant, fifteen-year-old girlfriend. In April 1995 the trial court sentenced

him to a term of life imprisonment without the possibility of parole. Plaintiff was only fifteen years

old at the time he committed the offense and, therefore, in accordance with Miller v. Alabama, 567

U.S. 460 (2012) and Montgomery v. Louisiana, 136 S.Ct. 718 (2016) the trial court held a




1
 In accordance with the provisions of 28 U.S.C. § 636(c)(1), Plaintiff and all served and identified
Defendants have voluntarily consented to have a United States Magistrate Judge conduct
proceedings in this case, including the entry of a final judgment. (ECF Nos. 6, 16.) While unserved
defendants generally must also consent for a magistrate judge to exercise jurisdiction, see Williams
v. King, 875 F.3d 500 (9th Cir. 2017), the Court is aware of no authority holding that consent is
necessary from defendants who are both unserved and unidentified at this stage of the litigation.
Therefore, the undersigned has jurisdiction to decide dispositive motions and to enter final
judgment in this case.
          Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 2 of 22




resentencing hearing on October 23, 2017. 2 (ECF No. 4, ¶¶ 13, 28-29); see also Commonwealth v.

Bailey, No. 173 WDA 2018, 2019 WL 2484248, *1-2 (Pa. Super. Ct. June 14, 2019).

        Plaintiff, who is proceeding pro se in this lawsuit, filed his Complaint (ECF No. 4) with

this Court in December 2019. 3 The Complaint names as defendants the following DOC officials

and employees (collectively, “Defendants”): Michael Glenn, a Special Agent with the DOC who

testified at the October 23, 2017 resentencing hearing; Major Tammy Cesarino, Major John

Rivello and Corrections Officer (“CO”) Marc Skobel, who signed DOC documents that were

introduced into evidence at the resentencing hearing; DOC Secretary John Wetzel; and SCI Fayette

Superintendent Mark Capozza.

        The Complaint alleges that Glenn testified at Plaintiff’s resentencing hearing about

Plaintiff’s involvement in an incident that occurred on April 22, 2012 when Plaintiff ordered “a

hit” on CO Joseph Berger, 4 as well as about the DOC’s related decision to classify Plaintiff as a

member of a Security Threat Group (“STG”). (Id., ¶¶ 5, 19-25.) The Complaint alleges that

Glenn’s testimony regarding the April 22, 2012 incident was false because Plaintiff had denied his

involvement during the investigation into it and “no disciplinary hearing or action was issued to

Plaintiff” as a result of it. (Id., ¶ 21; see also id., ¶ 34.)

        The Complaint further alleges that Glenn testified that Plaintiff’s participation in the

incident was confirmed by the STG Validation Panel’s review, which was signed by other




2
  In 2012, the Supreme Court held in Miller that mandatory life imprisonment without parole for
those under the age of 18 at the time of their crimes violates the Eighth Amendment’s prohibition
against cruel and unusual punishment. In 2016, the Supreme Court held in Montgomery that Miller
announced a substantive rule of constitutional law that applies retroactively to cases on collateral
review. Plaintiff was one of many state prisoners who had to be resentenced in light of Miller and
Montgomery.
3
  Plaintiff paid the filing fee. (ECF No. 3.) Accordingly, he is not proceeding in forma pauperis.
4
  In some documents in the summary judgment record CO Berger’s last name is spelled “Burger.”
                                                      2
         Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 3 of 22




defendants and which indicated, among other things, that Plaintiff had “contact with known

associates for the [STG] called Original Men of Honor.” (Id., ¶ 23.) According to the allegations

in the Complaint, this testimony was false because the DOC’s documents related to Plaintiff’s STG

classification “indicated that Plaintiff is a member of the religion Nation of Islam[,]” and not the

Original Men of Honor. (Id., ¶¶ 24-25, 34.) The Complaint also alleges that Glenn falsely

insinuated that Plaintiff sold or used drugs notwithstanding that “Plaintiff’s criminal record is free

of any conviction or charge of drug dealing, possession or use.” (Id., ¶¶ 26-27, 34.)

       The trial court resentenced Plaintiff to a term of imprisonment of 35 years to life. The

Complaint attributes the trial court’s decision not to impose the 25-year minimum term sought by

Plaintiff to Glenn’s alleged false testimony since the DOC records and testimony that Plaintiff

introduced at the hearing established his maturity and rehabilitation. (Id., ¶¶ 15-18, 28-31.)

       The Complaint did not identify numbered claims. It sets forth Plaintiff’s claims as follows:

       (1) Glenn committed “libel and slander defamation of Plaintiff’s reformed name by
       misrepresenting the nature of [DOC] documents, repeatedly asserting an unfounded
       report [as] a validated fact and making untrue comments about Plaintiff’s
       involvement with drugs while testifying under oath” in violation of Plaintiff’s rights
       under the First, Sixth, Eighth, and Fourteenth Amendments. (Id., ¶ 34);

       (2) Secretary Wetzel’s “authorization of” DOC documents related to the
       “unfounded investigation” into the April 22, 2012 incident and his “authorization
       of” DOC officials’ classification of him as a member of a STG on the basis of his
       religious beliefs in the National of Islam violated and continues to violate Plaintiff’s
       First, Sixth, Eighth, and Fourteenth Amendment rights as well as the Religious
       Land Use and Institutionalized Persons Act (“RLUIPA”). (Id., ¶¶ 35-36);

       (3) Superintendent Capozza’s “authorization of” DOC officials’ classification of
       Plaintiff as a member of a STG on the basis of his religious beliefs in the National
       of Islam violated and continues to violate his First and Fourteenth Amendment
       rights and RLUIPA. (Id., ¶ 37); and

       (4) Cesarino, Rivello, and Skobel “willingly signed [DOC] documents that
       classified [him] as a member of a [STG] for having beliefs in the Nation of Islam
       which were used against [him] in [the resentencing] hearing violated and continue



                                                  3
         Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 4 of 22




        to violate” Plaintiff’s rights under the First, Sixth, Eighth and Fourteenth
        Amendment rights and RLUIPA. (Id., ¶ 38.)

        Plaintiff seeks money damages, declaratory relief and an injunction that: (1) orders Glenn

to issue a sworn statement renouncing the testimony he gave at the resentencing hearing; (2) directs

Secretary Wetzel to issue a sworn statement that Plaintiff did not participate in the April 22, 2012

incident; and (3) directs Secretary Wetzel and Superintendent Capozza to cease having their

officials classify Plaintiff as a member of a STG. (Id., ¶¶ 40-48.)

        The Defendants filed their Answer (ECF No. 17), and the parties conducted discovery.

Following the close of discovery, Defendants filed the pending Motion for Summary Judgment

(ECF No. 47) and supporting documents (ECF Nos. 48-50). Plaintiff filed his response in

opposition to summary judgment and supporting documents (ECF No. 58.) Plaintiff argues that

his STG classification “affected the length of his sentence, and will certainly decrease his

opportunity to make parole.” (ECF No 58, ¶ 22.) He explains that “the basis of this lawsuit” is so

that “Defendant Glenn’s false testimony” and his STG classification will not interfere with his

ability to obtain parole. (Id., ¶¶ 22, 47-48.)

II.     Summary Judgment Standard

        Rule 56 of the Federal Rules of Civil Procedure provides that: “The court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment

may be granted against a party who fails to adduce facts sufficient to establish the existence of any

element essential to that party’s case, and for which that party will bear the burden of proof at trial.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the initial burden of

showing the absence of a genuine, material dispute and an entitlement to judgment. Id. at 323. This

showing does not necessarily require the moving party to disprove the opponent’s claims. Instead,

                                                   4
         Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 5 of 22




this burden may often be discharged simply by pointing out for the court an absence of evidence

in support of the non-moving party’s claims. Id.; see, e.g., Spierer v. Rossman, 798 F.3d 502, 508

(7th Cir. 2015).

        Once the moving party has met its initial burden, then the burden shifts to the non-moving

party to demonstrate, by affidavit or other evidence, “specific facts showing that there is a genuine

issue for trial” or the factual record will be taken as presented by the moving party and judgment

will be entered as a matter of law. Matsushita Elec. Indus. Corp. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986). A non-moving party must “go beyond the pleadings” and show probative

evidence creating a triable controversy. Celotex, 477 U.S. at 324. An issue is genuine only if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In following this directive, a court must take the

facts in the light most favorable to the non-moving party and must draw all reasonable inferences

and resolve all doubts in that party’s favor. Hugh v. Butler Cnty Family YMCA, 418 F.3d 265, 266

(3d Cir. 2005); Doe v. Cnty of Centre, Pa., 242 F.3d 437, 446 (3d Cir. 2001).

        Although courts must hold pro se pleadings to “less stringent standards than formal

pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007), at the summary

judgment stage a pro se plaintiff is not exempt from his burden of providing some affirmative

evidence, not just mere allegations, to show that there is a genuine dispute for trial. See, e.g.,

Barnett v. NJ Transit Corp., 573 F. App’x 239, 243 (3d Cir. 2014) (holding that the pro se plaintiff

was still “required to designate specific facts by use of affidavits, depositions, admissions, or

answers to interrogatories…sufficient to convince a reasonable fact finder to find all the elements

of her prima facie case”) (citation and quotation omitted); Siluk v. Beard, 395 F. App’x 817, 820




                                                 5
          Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 6 of 22




(3d Cir. 2010) (“[T]he right of self-representation does not exempt a party from compliance with

relevant rules of procedural law.”).

III.    Relevant Facts 5

        The relevant facts in this case are largely undisputed and are based primarily upon the

testimony and evidence introduced at Plaintiff’s October 23, 2017 resenting hearing, the transcript

of which is in the summary judgment record at Def’s Ex. D, ECF No. 50-4. Attorney Erika

Kreisman represented Plaintiff at the resentencing hearing. Prior to the hearing, a subpoena duces

tecum was served upon Secretary Capozza’s assistant, Rhonda House, requesting Plaintiff’s

Juvenile Lifer Information Packet. (ECF No. 49, ¶ 5.) That packet contained records regarding

Plaintiff’s disciplinary, educational, work, transfer/movement, grievance history and correctional

plans. (Id., ¶ 6.)

        Plaintiff testified at the October 23, 2017 hearing and also presented testimony from the

following individuals: his parents and sister; Robert Rhodes, a DOC employee who worked with

its juvenile lifer population and who testified about Plaintiff’s efforts to improve himself during

his incarceration; and Dr. Alice Applegate, who testified that in her opinion Plaintiff could




5
 These facts are taken from Defendants’ Statement of Material Facts Not in Dispute (ECF No. 49)
and exhibits (ECF No. 50). Plaintiff did not file a response to this statement of facts in accordance
with the Court’s Local Rules. L.Cv.R. 56.C.1. Accordingly, Defendants’ statement of facts are
deemed admitted unless they are specifically denied or otherwise controverted by a separate
concise statement. L.Cv.R. 56.E. In determining whether genuine issues of material fact exist in
this case, the Court has examined the Complaint (ECF No. 4) and Plaintiff’s response to
Defendants’ motion for summary judgment (ECF No. 58), both of which he signed under penalty
of perjury, as well as the exhibits he attached to his response, including his affidavit (ECF No. 58-
12). The Court has considered the factual assertions Plaintiff makes in those documents to the
extent that they are based on his personal knowledge, sets out facts that would be admissible in
evidence, and he is competent to testimony on the matters stated. See Rule 56(c)(4). Any conflict
between Defendants’ statement and Plaintiff’s statements are noted.
                                                 6
            Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 7 of 22




“strongly be recommended for consideration of his sentence to be modified.” (Id., ¶¶ 7-12; Def’s

Ex. D, ECF No. 50-4 at 1-109.)

        The Commonwealth presented testimony from Defendant Glenn and Bobbi Jamriska, the

sister of the victim. It also introduced the statement given by the victim’s father at Plaintiff’s

original April 1995 sentencing hearing. (Id., ¶¶ 7, 13-20; Def’s Ex D, ECF No. 50-4 at 109-49.)

        Glenn testified that in 2012 Plaintiff was transferred out of SCI Pittsburgh because

intelligence indicated that he placed a hit on CO Berger, who worked there. (Def’s Ex. D, ECF

No. 50-4 at 111-12, 118-19.) During his testimony, the Commonwealth introduced the permanent

transfer petition and Glenn testified as to its contents. (Id. at 114-16; Pl’s Ex. J, ECF No. 58-11 at

1.) The following was written in the section of that document that set forth the rational for the

transfer:

        Inmate Bailey has been investigated and found to be the leader of a new security
        threat group at SCI Pittsburgh known as the original Men of Honor (OMH). This
        organization is patterned after the Fruits of Islam (FOI). The bylaws to this
        organization were confiscated and submitted to [the Field Investigative Unit (FIU)].
        This organization is having conflicts with the white supremacists at SCI Pittsburgh.
        The OMH members have confronted the white supremacists about having their t-
        shirts off in the yard exposing their white supremacists tattoos, [Plaintiff], in
        particular. [Plaintiff] is using SCI Pittsburgh to recruit inmates that are due to be
        released and support his cause from outside the institution for financial gain.
        [Plaintiff and two other inmates] are the leadership of this organization. Information
        from a very reliable source has stated that these three (3) inmates plan on placing a
        hit on CO1 Joseph Burger due to his investigation into OMH. Inmate Bailey is not
        a productive inmate for a custody level 2 facility.

(Id. at 115; Pl’s Ex. J, ECF No. 58-11.) According to Plaintiff, “Fruit of Islam (FOI) is the name

of the men who belong to Nation of Islam.” (ECF No. 58, ¶ 6.)

        Glenn testified that the DOC’s Field Investigative Unit “investigate[s] security threat group

or gang activity within correctional facilities[,]” and that a validation panel must meet and

determine if a prisoner meets certain criteria before he or she is “validated to be part of a security



                                                  7
         Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 8 of 22




threat.” (Id. at 116.) During Glenn’s testimony the Commonwealth introduced Plaintiff’s STG

Validation Panel Review, which was signed by Defendants Cesarino and Rivello on

February 13, 2015 and which established that Plaintiff was validated as a member of a STG. 6 (Id.

at 116-17; Pl’s Ex. I, ECF No. 58-10.) Glenn explained that this document demonstrated that there

“was sufficient evidence found to meet the criteria of the validation panel to indicate that [Plaintiff

is] a member of a [STG] inside the facility.” (Id. at 117.) He also said that Plaintiff’s 2015

validation as a member of a STG was part of the “ongoing” investigation related to the

April 22, 2012 incident. (Id. at 118.)

       During cross-examination by Plaintiff’s attorney, Glenn acknowledged that Plaintiff was

never charged with a disciplinary misconduct or disciplined related for the April 22, 2012 incident

involving CO Berger and described in the transfer petition. (Def’s Ex. D, ECF No. 50-4 at 122,

125.) He testified that “[t]ransfer petitions don’t required a hearing.” (Id. at 122.)

       Plaintiff’s attorney also asked Glenn about the DOC’s Security Threat Assessment Work

Sheet regarding Plaintiff, which was signed by Defendant Skobel. That document recorded that

Plaintiff is affiliated with Nation of Islam/Fruit of Islam. It indicated that the methods of

verification used to classify Plaintiff’s as a member of a STG were: (1) his own admission;

(2) use/possession of symbols or logos; (3) possession of documents, such as copies of bylaws;

and (4) contact with known associates of a STG. (Def’s Ex. D, ECF No. 50-4 at 125-26; Pl’s Ex. H,

ECF No. 58-9.) Glenn testified that “[p]art of the validation process is the inmate is interviewed



6
 Plaintiff asserts that Glenn misrepresented the DOC’s 2015 STG documents because they do not
mention the group Original Men of Honor. (ECF No. 58, ¶¶ 41, 48.) However, the DOC’s 2015
STG documents, which indicate Plaintiff is affiliated with the Nation of Islam/Fruit of Islam, and
the 2012 transfer petition speak for themselves. Those documents were introduced and considered
by the trial court, along with the other testimony and evidence presented at the resentencing
hearing. Additionally, the transfer petition indicated that the Original Men of Honor “is patterned
after the Fruit of Islam.” (Pl’s Ex. J, ECF No. 58-11.)
                                                   8
         Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 9 of 22




about their possible affiliation with the security threat group[,]” and he stated that the worksheet

“indicate[d] that during the interview [Plaintiff] admitted that he’s involved with the security threat

group.” (Id. at 126.)

       Plaintiff’s attorney asked Glenn to confirm that the DOC documents established that

Plaintiff had no problems with drug or alcohol. (Id. at 131.) Glenn responded: “[a] lot of drug

dealers don’t use drugs.” (Id. at 132.)

       During her closing argument Plaintiff’s attorney asserted that a term of 25 years to life

imprisonment would be appropriate under the circumstances. The Commonwealth countered that

the trial court should impose a minimum sentence of 55 years. (Id. at 162, 163.) The trial court

imposed a term of 35 years to life, with credit for time served. The trial court judge stated that in

making his ruling he considered Plaintiff’s underlying conviction and age at the time of the

commission of the offense, each witness’s testimony, the exhibits introduced by both parties,

Plaintiff’s lack of past drug and/or alcohol use and his potential for rehabilitation. (Id. at 171-72.)

       The Superior Court of Pennsylvania affirmed Plaintiff’s judgment of sentence,

Commonwealth v. Bailey, No. 173 WDA 2018, 2019 WL 2484248. (Pa. Super. Ct. June 14, 2019),

and the Supreme Court of Pennsylvania denied a petition for allowance of appeal on

December 23, 2019. (ECF No. 49, ¶¶ 27-30.)

       The term STG refers to a group which may pose danger to the security of the institution,

but is not necessarily prohibited from meeting. (Id., ¶ 36.) In support of their motion for summary

judgment, Defendants produced the affidavit of Captain James Giles. (Def’s Ex. G, ECF No. 50-

7.) He explained that the DOC duel classifies the Nation of Islam as “both a religion and a STG,

because certain of its teachings have advocated racial violence and other threats to the security of

DOC institutions.” (Id., ¶ 4.) Capt. Giles further explained that “an inmate who is validated as a



                                                  9
        Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 10 of 22




member of a STG does not necessarily suffer any adverse effects from the classification, though it

may impact his housing assignment or change of security level.” (Id., ¶ 6.) “Validation as a member

of a STG does not automatically result in a misconduct or transfer.” (Id., ¶ 5.)

       Plaintiff has self-identified as a member of the Nation of Islam/Fruit of Islam since at least

January 9, 2015. (ECF No. 49, ¶¶ 34, 37; Def’s Ex. F, ECF No. 50-6 at 1-2; Pl’s Ex. H, ECF

No. 58-9.) Plaintiff asserts that Defendants provided him with “no notice National of Islam

religious beliefs would subject him to STG classification.” (ECF No. 58, ¶ 21.) He further avers

that he “only learned of his STG status when Defendants presented two STG documents at his

October 23, 2017 resentencing hearing.” (Id., ¶ 29.)

IV.    Discussion

       A.      The Unidentified and Unserved Defendants

       The Complaint lists two John Doe defendants. They are unnamed individuals who

purportedly signed, along with Defendants Cesarino, Rivello and Skobel, the DOC STG

documents introduced at Plaintiff’s resentencing hearing. 7 (ECF No. 4, ¶¶ 7, 11.) The use of

fictitious defendants is permissible “until reasonable discovery permits the true defendants to be

identified.” Blakeslee v. Clinton Cnty, 336 F. App’x 248, 250 (3d Cir. 2009). Rule 21 of the Federal

Rules of Civil Procedure provides that “[o]n motion or on its own, the court may at any time, on

just terms, add or drop a party.” See also Parker v. United States, 197 F. App’x 171, 173 n.1 (3d

Cir. 2006) (affirming dismissal of John Doe defendants where “[d]espite ample opportunity to do

so, the John Doe defendants were never identified and served with the complaint”). “[I]n the



7
 Plaintiff previously moved to amend the Complaint to add two different proposed defendants—
Tracey Shawley (a DOC employee who submitted an affidavit in response to some of his discovery
requests) and Rhonda House (who is the DOC employee who was served the subpoena duces
tecum requesting Plaintiff’s Juvenile Lifer Information Packet). (ECF Nos. 46, 51.) The Court
denied Plaintiff’s motions for leave to amend by order dated September 14, 2020 (ECF No. 55.)
                                                10
        Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 11 of 22




adversarial system of litigation the plaintiff is responsible for determining who is liable for [his]

injury.” Arthur v. Maersk, Inc., 434 F.3d 196, 212 (3d Cir. 2006) (citation omitted). Thus, fictitious

parties should be dismissed if they are left unidentified at the close of discovery. Hindes v.

F.D.I.C., 137 F.3d 148, 155 (3d Cir. 1998). As a result, if a plaintiff fails to amend the complaint

identifying the unnamed fictitious defendants, a court may dismiss those defendants before ruling

on a summary judgment motion. Blakeslee, 336 F. App’x at 250.

       Plaintiff did not amend the Complaint to properly identify and serve the unnamed

defendants and discovery has now closed. Accordingly, the two John Doe defendants will be

dismissed from this action.

       B.      Plaintiff’s Claims Against the Named Defendants

       Plaintiff brings his constitutional tort claims against each defendant under 42 U.S.C.

§ 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Importantly, § 1983 does not create substantive rights but instead “provides only remedies for

deprivations of rights established elsewhere in the Constitution or federal laws.” Kneipp v. Tedder,

95 F.3d 1199, 1204 (3d Cir. 1996).

       “The first step in evaluating a section 1983 claim is to identify the exact contours of the

underlying right said to have been violated and to determine whether the plaintiff has alleged a

deprivation of a constitutional right at all.” Chavarriaga v. New Jersey Dep’t of Corr., 806 F.3d

210, 222 (3d Cir. 2015) (internal quotations and citations omitted). “Next, a plaintiff must

demonstrate a defendant’s ‘personal involvement in the alleged wrongs.’” Id. (quoting Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)). That is because only a person who “subjects,



                                                 11
        Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 12 of 22




or causes to be subjected” another person to a civil rights violation can be held liable under § 1983.

Thus, each defendant can be held liable only for his or her own conduct. See, e.g., Rode, 845 F.2d

at 1207; see also Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir. 2016); Barkes v. First

Correctional Medical, 766 F.3d 307, 316 (3d Cir. 2014) (rev’d sub. nom. on other grounds 575

U.S. 822 (2015)); C.N. v. Ridgewood Bd. of Educ., 430 F.3d 159, 173 (3d Cir. 2005) (“To impose

liability on the individual defendants, Plaintiffs must show that each one individually participated

in the alleged constitutional violation or approved of it.”) (citing C.H. v. Oliva, 226 F.3d 198, 201-

02 (3d Cir. 2000) (en banc)).

       The doctrine of respondeat superior, which makes an employer automatically responsible

for the wrongdoing of employees, does not apply under § 1983. Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009) (“Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.”); see, e.g. Rode, 845 F.2d at 1207. Therefore, supervisor-defendants

such as Secretary Wetzel and Superintendent Capozza cannot be held liable for every illegal act

that takes place in the state correctional facility. Rather, they can be held liable only for their own

conduct.

       The Third Circuit Court of Appeals has identified two general ways in which a supervisor-

defendant may be liable for unconstitutional acts undertaken by subordinates. First, liability may

attach if the supervisor, “with deliberate indifference to the consequences, established and

maintained a policy, practice or custom which directly caused [the] constitutional harm.” A.M. ex

rel. J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in

original) (quoting Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720, 725 (3d Cir. 1989)).

Second, “a supervisor may be personally liable under § 1983 if he or she participated in violating



                                                  12
        Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 13 of 22




the plaintiff’s rights, directed others to violate them, or, as the person in charge, had knowledge of

and acquiesced” in the subordinate’s unconstitutional conduct. Id. (citing Baker v. Monroe Twp.,

50 F.3d 1186, 1190-91 (3d Cir. 1995)). “Allegations of participation or actual knowledge and

acquiescence, however, must be made with appropriate particularity.” Rode, 845 F.2d at 1208.

               1.      Sixth Amendment Claims

       In the Complaint Plaintiff asserts that Defendants violated his rights under the Sixth

Amendment. (ECF No. 4, ¶¶ 34-38.) In his response to Defendants’ summary judgment motion

Plaintiff stated that he withdrew his Sixth Amendment claims. (ECF No. 58, ¶ 31.)

       Accordingly, Plaintiff’s Sixth Amendment claim against each defendant is dismissed.

               2.      Claims Against Defendant Glenn

       The Complaint claims that Glenn defamed Plaintiff during his testimony in violation of his

rights under the First, Eighth and Fourteenth Amendments. (ECF No. 4, ¶ 34.) Plaintiff seeks

money damages from Glenn and an injunction ordering him to issue a sworn statement renouncing

his testimony. (Id., ¶ 42-43, 47.)

       Defendants argue that Glenn is entitled to summary judgment on the § 1983 claims because

Plaintiff’s constitutional rights were not implicated by Glenn’s alleged “defamatory” testimony.

They are correct. The Supreme Court has made clear “that federal courts are not to view

defamatory acts as constitutional violations.” Boyanowski v. Capital Area Intermediate Unit, 215

F.3d 396, 401 (citing Paul v. Davis, 424 U.S. 693 (1976)). Consequently, defamation claims are

not cognizable under § 1983. See e.g., Kulwicki v. Dawson, 969 F.2d 1454, 1468 (3d Cir. 1992)

(“violations of state law, including defamation, are insufficient to state a claim under § 1983.”);

Armstrong v. Furman, No. 3:19-cv-141, 2020 WL 94859, *2 (W.D. Pa. Jan. 8, 2020).




                                                 13
        Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 14 of 22




       The Court further notes that Plaintiff’s claims against Glenn pertain entirely to the

testimony he gave as a witness at the resentencing hearing. Witnesses who testify are absolutely

immune under § 1983 for what they say during their testimony. Briscoe v. Lahue, 460 U.S. 325,

343 (1983); see, e.g., Kulwicki v. Dawson, 969 F.2d 1454, 1467 (3d Cir. 1992) (“Witnesses who

testify falsely at trial are similarly protected [by absolute immunity].”).

       As for Plaintiff’s supplemental state law claim of defamation against Glenn, Pennsylvania

law provides that “the Commonwealth and its officials and employees acting within the scope of

their duties, shall enjoy sovereign immunity and official immunity and remain immune from suit

except as the General Assembly shall specifically waive the immunity.” 1 PA. CONS. STAT.

§ 2310. The Pennsylvania legislature has not waived this immunity for intentional torts such as

defamation. See, e.g., Armstrong, No. 3:19-cv-141, 2020 WL 94859 at *2. Therefore, under the

doctrine of sovereign immunity Plaintiff cannot proceed with a state law defamation claim against

Glenn brought against him in either his official or individual capacity. Id.; see also Sears v. McCoy,

No. 1:17-cv-869, 2021 WL 254067, * 7 (M.D. Pa. Jan. 26, 2021) (sovereign immunity applies to

Commonwealth employees in both their official and individual capacities so long as the employee

was acting within the scope of their duties) (internal citations and quotations omitted); Dec v.

Pennsylvania State Police, No. 2:12-cv-565, 2012 WL 6099078, *11-12 (W.D. Pa. Dec. 7, 2012)

(“immunity applies even to intentional torts committed by Commonwealth defendants acting in

their individual capacity.”).

       Based upon the foregoing, Glenn is entitled to summary judgment in his favor with respect

to all claims brought against him.




                                                  14
          Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 15 of 22




                 3.     RLUPIA Claims Against Secretary Wetzel, Superintendent Capozza,
                        Cesarino, Rivello and Skobel

          Plaintiff claims Secretary Wetzel, Superintendent Capozza, Cesarino, Rivello and Skobel

violated and continue to violate RLUIPA. “Congress passed RLUIPA to grant heightened

protection to prisoners from burdens imposed by the government.” Washington v. Klem, 497 F.3d

272, 276 (3d Cir. 2007). Section 3 of RLUIPA governs religious exercise by institutionalized

persons and it provides that “[n]o government shall impose a substantial burden on the religious

exercise of a person residing in or confined to an institution…even if the burden results from a

rule of general applicability, unless the government demonstrates that imposition of the burden on

that person–(1) is in furtherance of a compelling government interest; and (2) is the least restrictive

means of furthering that compelling government interest.” 42 U.S.C. § 2000cc-1(a).

          RLUIPA does not permit actions against employees in their individual capacities and does

not allow for the recovery of money damages. Sharp v. Johnson, 669 F.3d 144, 154 (3d Cir. 2012).

Moreover, to the extent that Plaintiff may be pursuing his RLUIPA claims against a defendant in

his or her official capacity, the Eleventh Amendment bars the recovery of money damages. Scott

v. Beard, 252 F. App’x 491 (3d Cir. 2007). In tandem, these principles restrict Plaintiff’s claims

under RLUIPA to injunctive and declaratory relief. Accordingly, the defendants are entitled to

judgment in their favor on the RLUIPA claims to the extent Plaintiff is seeking to impose liability

against them in their individual capacities and/or obtain money damages from them. 8

          Among the defendants at issue, Plaintiff seeks injunctive relief only against Secretary

Wetzel and Superintendent Capozza in their official capacities. In relevant part, he claims that he

is entitled to a permanent injunction ordering them to “cease having their officials” classifying him




8
    Plaintiff seeks only money damages from Cesarino, Rivello and Skobel. (ECF No. 4, ¶¶ 42-43.)
                                                  15
         Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 16 of 22




as a member of a STG based upon his Nation of Islam religious beliefs. (ECF No. 4, ¶¶ 35-36, 46.)

Importantly, Plaintiff did not allege in the Complaint that the DOC’s dual policy of classifying the

Nation of Islam as both a religion and a STG placed any burden on his ability to practice his

religion. In any event, there no evidence in the record that any burden has been placed on Plaintiff’s

ability to practice his religion, let alone a substantial burden.

        In opposition to Defendants’ argument that he has no claim under RLUIPA, Plaintiff

directs the Court to Capt. Giles’ affidavit in which he explains that an STG validation “may impact

[an inmate’s] housing assignment or change his security level.” (ECF No. 58, ¶¶ 4, 18; ECF

No. 50-7, ¶ 7.) That point does not create a material issue of fact precluding summary judgment

because there is no evidence that Plaintiff’s ability to practice his religion has been affected by his

housing assignment or security level. In fact, Plaintiff acknowledges that Secretary Wetzel

“authorized every prison to facilitate [Nation of Islam] dietary practices for inmates”; has

facilitated and permitted the promotion of Nation of Islam services and events; and that his religion

is permitted to and does conduct services inside SCI Fayette. (ECF No. 58, ¶¶ 9-10, 12.)

        Based upon the foregoing, Secretary Wetzel, Superintendent Capozza, Cesarino, Rivello

and Skobel are entitled to judgment in their favor with respect to Plaintiff’s RLUIPA claims.

                4.      Section 1983 Constitutional Tort Claims Against Secretary Wetzel,
                        Superintendent Capozza, Cesarino, Rivello and Skobel

        Plaintiff seeks to impose liability upon Cesarino, Rivello and Skobel because they signed

the STG-related documents “which were used against him” at the sentencing hearing. (ECF No. 4,

¶ 38.) In addition, he claims that Secretary Wetzel is liable to him for allegedly authorizing the

investigation of the April 22, 2012 incident, and that both Secretary Wetzel and Superintendent

Capozza are liable for allegedly authorizing the other defendants to classify him as a member of a

STG. (Id., ¶¶ 35-37.) As previously explained, in addition to seeking money damages from

                                                   16
        Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 17 of 22




Secretary Wetzel and Superintendent Capozza, Plaintiff also seeks an injunction ordering them to

cease having DOC officials classify him as a member of a STG based upon his religious beliefs.

(Id., ¶¶ 42-43, 46.)

        Defendants argue that Secretary Wetzel, Superintendent Capozza, Cesarino, Rivello and

Skobel are entitled to summary judgment on the § 1983 constitutional tort claims Plaintiff brought

against them because they lacked personal involvement in any alleged wrongdoing, and also

because there is no evidence his constitutional rights were implicated by the admission of his STG

documents at the resentencing hearing.

        There is no evidence that Secretary Wetzel had the requisite personal involvement in the

investigation in the “unfounded investigation” into the April 22, 2012 incident. Petitioner’s claim

against Secretary Wetzel regarding that incident is predicated solely on the operation of respondeat

superior which, as explained above, does not apply to claims brought under § 1983. See, e.g., Rode,

845 F.2d at 1207. Therefore, Secretary Wetzel is entitled to summary judgment on Plaintiff’s claim

that he violated his constitutional rights for authorizing the investigation of the April 22, 2012

incident about which Glenn testified at the resentencing hearing.

        As for Plaintiff’s claims regarding the STG validation documents that were introduced at

the resentencing hearing, Cesarino, Rivello and Skobel signed those documents. Thus, they were

personally involved in Plaintiff’s STG classification (although not, as discussed below, in any

constitution deprivation). As for Secretary Wetzel and Superintendent Capozza, they had no

personal involvement in the STG classification decision. However, Plaintiff is seeking to hold

them liable for maintaining the STG policy that Cesarino, Rivello and Skobel applied. Since

Plaintiff is suing Secretary Wetzel and Superintendent Capozza in their official capacities and

named them as DOC officials who could respond to his requested injunctive relief, Plaintiff could



                                                17
        Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 18 of 22




proceed with his claims against them if he could demonstrate that his STG classification is

subjecting him to an ongoing violation of his constitutional rights. Parkell, 833 F.3d at 332 (the

standard for supervisory liability does not apply in injunctions, so that a defendant’s lack of

“personal involvement in past constitutional violations does not preclude…prospective injunctive

relief” against a defendant “for ongoing violations.”).

       Thus, the issue with respect to the STG-classification claims against these defendants is

not whether any of them had personal involvement in Plaintiff’s STG classification. Rather, it is

whether Plaintiff can show that the introduction of the DOC’s STG classification documents at his

resentencing hearing violated or continues to violate Plaintiff’s constitutionally protected rights.

       This takes the Court to Defendants’ argument that there is no evidence that Plaintiff’s

constitutional rights were implicated by his STG classification. Defendants are correct. An inmate

has no constitutional right to a particular classification status, see, e.g., Moody v. Daggett, 429

U.S. 78, 88 n.9 (1976), and Plaintiff has no claim against any defendant regarding his STG

classification under the circumstances of this case.

       Plaintiff argues that Defendants violated his rights under the Due Process Clause of the

Fourteenth Amendment because he did not personally receive notice that his religious beliefs

would result in his classification as a member of a STG until the date of his October 23, 2017

resentencing hearing. Whether he received such notice, however, would only be material if he had

a liberty interest in his custodial classification. See, e.g., Wilkinson v. Austin, 545 U.S. 209, 220-

21 (2005); Sandin v. Conner, 515 U.S. 472 (1995); Fraise v. Terhune, 283 F.3d 506, 522-23 (3d

Cir. 2002). The Court of Appeals has explained that:

              A prisoner may be deprived of a liberty interest in violation of the
       Constitution in two ways: (1) when severe changes in conditions of confinement
       amount to a grievous loss that should not be imposed without the opportunity for
       notice and an adequate hearing, [Vitek v. Jones, 445 U.S. 480, 488 (1980)] and

                                                 18
        Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 19 of 22




       (2) when state statutes and regulations create a liberty interest in freedom from
       restraint that imposes an “atypical and significant hardship on the inmate in relation
       to the ordinary incidents of prison life[,]” thereby triggering due process protection,
       Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995); see
       also Meachum v. Fano, 427 U.S. 215, 223-27, 96 S. Ct. 2532, 49 L. Ed.2d 451
       (1976). The first is the so-called independent due process liberty interest, while the
       latter is the so-called state-created liberty interest.

See, e.g., Fraise, 283 F.3d at 522-23 (“as long as the conditions or degree of confinement to which

the prisoner is subjected is within the sentence imposed upon him and not otherwise violative of

the Constitution, the Due Process Clause does not in itself subject an inmate’s treatment by prison

authorities to judicial oversight” and, therefore, the prisoner must demonstrate a deprivation of a

state-created liberty interest to trigger due process protections) (internal quotation and citations

omitted).

       The summary judgment record is devoid of any evidence from which a reasonable jury

could conclude that Plaintiff had either an independent due process liberty interest or a state-

created liberty interest in his classification as a member of a STG. See, e.g., Fraise, 283 F.3d at

522-23 (prisoners’ placement in a special unit for STG members did not implicate a liberty interest

because they were not subjected to confinement that exceeded the sentence imposed upon them

and they could not establish they were subjected to an “atypical and significant” hardship).

Therefore, because Plaintiff is unable to demonstrate that he was deprived of any liberty interest

in his STG classification, it is immaterial that Defendants did not provide him with notice that his

religious beliefs would subject him to STG classification.

       In an attempt to avoid this conclusion, Plaintiff contends that his STG classification

resulted in him receiving a longer sentence. There is no merit to this argument. Evidence pertaining

to his STG classification was just one of the many categories of evidence introduced at his




                                                 19
        Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 20 of 22




resentencing hearing, and the judge who presided over the hearing expressly stated that he

considered all of the evidence in imposing Plaintiff’s sentence. 9

       Plaintiff also argues that he will be denied parole due to his STG classification. Even if this

were true, that factor alone is not sufficient to trigger a liberty interest. See Wilkinson, 545 U.S. at

224 (plaintiffs’ placement in supermax facility with highly restrictive conditions and also

disqualified an otherwise eligible inmate for parole consideration imposed an atypical and

significant hardship giving rise to a liberty interest). Additionally, Pennsylvania law provides that

the Pennsylvania Board of Probation and Parole shall consider a number and variety of factors

when making the decision whether to grant a prisoner parole, 61 PA. CONS. STAT. § 6135, and STG

classification does not disqualify an inmate from parole. Finally, there is no evidence that Plaintiff

has been considered for and denied parole and, therefore, it is entirely speculative as to what

relevance, if any, his STG classification may have on parole decisions. See, e.g., Dawson v. Frias,

No. 09-cv-6050, 2010 WL 1379894, *2 (D. N.J. Mar. 30, 2010) (“speculation as to what might or

might not happen in the future” cannot serve as a bases for a valid claim), aff’d, 397 F. App’x 739

(3d Cir. 2010).

       In conclusion, Plaintiff has no procedural due process claim against Secretary Wetzel,

Superintendent Capozza, Cesarino, Rivello or Skobel and, therefore, they are entitled to summary

judgment in their favor on that claim.

       As Defendants point out, there is no other basis from which a reasonable jury could

conclude that they violated Plaintiff’s constitutional rights. In his response to Defendants’



9
 Plaintiff does not have a constitutional interest in the criminal sentence of his choosing, and he
received the required due process when the trial court resentenced him on October 23, 2017. He
had a hearing at which he was represented by counsel; he was present at that hearing; he introduced
evidence; he was able to cross-examine witnesses, including Glenn; and he was able to and did
appeal the trial court’s sentence to the Pennsylvania Superior Court.
                                                  20
        Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 21 of 22




summary judgment motion, Plaintiff makes assertions pertaining to his STG classification and its

alleged effect on the conditions of his confinement at SCI Fayette. These assertions are based upon

new theories of liability which are separate and distinct from the allegations of his Complaint. For

example, Plaintiff argues that the DOC’s classification of him as a member of a STG violates:

(1) his equal protection rights and is discriminatory because Catholic and Protestant groups are not

so classified (ECF No. 58, ¶¶ 6-7; ECF No. 58-12); (2) the Establishment Clause of the First

Amendment for persecuting him for his religious beliefs (id., ¶ 16-17); (3) the Free Exercise Clause

of the First Amendment by allegedly placing burdens on the practice of his religion (id., ¶ 18); and

his Eighth Amendment right to be free of cruel and unusual punishment for classing him as a STG

member when he has been misconduct free for 20 years (id., ¶¶ 33-35.)

       Plaintiff did not raise these claims in his Complaint and he cannot raise new claims in

response to a motion for summary judgment. See, e.g., Laurie v. Nat’l Passenger R.R. Corp., 105

F. App’x 387, 392-93 (3d Cir. 2004) (discussing cases that did not allow new claims raised in

opposition to a motion for summary judgment); Gilmour v. Gates, McDonald & Co., 382 F.3d

1312, 1314-16 (11th Cir. 2004) (party cannot amend by adding new claims through argument in a

brief opposing summary judgment). At this stage of the proceedings, Plaintiff is limited to the

claims made in his Complaint, which pertain only to his October 23, 2017 resentencing hearing

and the injuries he allegedly sustained as a result of Glenn’s testimony and the introduction of the

DOC’s STG documents.

       Thus, for the reasons given, the Court will grant judgment in Secretary Wetzel’s favor on

the claim seeking to hold him liable for the investigation into the April 22, 2012 incident. The

Court will also grant summary judgment in favor of Secretary Wetzel, Superintendent Capozza,

Cesarino, Skobel and Rivello on Plaintiff § 1983 claims alleging that they are liable to him for his



                                                21
        Case 2:19-cv-01305-PLD Document 59 Filed 03/19/21 Page 22 of 22




STG classification since there is no evidence that that classification violated or continues to violate

any constitutionally-protected right.

V.     Conclusion

       Based upon the foregoing, the Court will grant Defendants’ Motion for Summary Judgment

(ECF No. 47), enter judgment in their favor and against Plaintiff and dismiss the unidentified and

unserved defendants from this action.

       An appropriate Order follows.



Dated: March 19, 2021                                  BY THE COURT:



                                                       /s/ Patricia L. Dodge
                                                       PATRICIA L. DODGE
                                                       United States Magistrate Judge




                                                  22
